                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

APEX SCHOOL OF THEOLOGY,

     Plaintiff,                                 Case No. 1:19-cv-955

v.

ELISABETH DEVOS, SOLELY IN HER
OFFICIAL CAPACITY AS SECRETARY
OF THE UNITED STATES
DEPARTMENT OF EDUCATION,

     Defendant.

                 PLAINTIFF’S REPLY IN SUPPORT OF ITS
            EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

        Plaintiff Apex School of Theology hereby submits its Reply in Support of its

Emergency Motion for Preliminary Injunction, as follows:

                               I.     INTRODUCTION

        This Court should enjoin DOE.1 If it does not, ASOT will cease being a school

and educating church leaders. As a result of DOE’s unjustified and arbitrary action,

ASOT has had to implement a “teach-out” program to allow students to finish their

program studies at different institutions. In fact, the vast majority of its students have

already transferred to other schools. The vast majority of Apex instructors and staff have

lost their jobs.

        DOE’s arguments to continue to delay a funding decision lack merit. Its argument

that the HEA’s anti-injunction provision precludes relief is misplaced. This Court may

1
  All capitalized terms have the same meaning as ascribed to them in ASOT’s initial
brief, unless noted otherwise.




       Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 1 of 14
always enjoin an agency from exceeding its statutory authority. Here, the HEA requires

that DOE “shall” pay a request for FSA reimbursement on the basis of the eligibility of

the institution and students. The statute confers no discretion on DOE to consider any

other factors in processing a reimbursement request. Yet, by its own admission, DOE is

delaying or declining to pay ASOT’s reimbursement request on the basis of an extrinsic

factor – the OIG Investigation of the GA Site. DOE has not and cannot argue the OIG

Investigation, which investigated a different site that closed in 2018, can somehow affect

the eligibility of ASOT or its students to participate in FSA in Spring 2019. Thus, DOE’s

conduct exceeds its authority under the HEA and it should be enjoined.

      ASOT’s request satisfies the standard for preliminary injunctive relief. First,

ASOT is likely to succeed on the merits. Even assuming arguendo DOE’s argument that

ASOT’s claims are unripe under the Administrative Procedure Act, ASOT is likely to

prevail on its separate claim for injunctive relief based on DOE exceeding its statutory

authority under the HEA. Further, DOE’s factual arguments do not move the needle

because none of them address the issue: DOE is considering factors other than

institutional and student eligibility when evaluating ASOT’s reimbursement request.

      DOE does not dispute that ASOT will soon close absent an injunction. Thus, it

faces imminent and irreparable harm.

      For the same reason, the balance of harm tips decisively in ASOT’s favor. The

harm ASOT faces absent an injunction is existential. DOE’s argument that an injunction

will hamper its “review” is a misplaced because, by law, DOE cannot “review” the OIG




                                          -2-

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 2 of 14
Investigation in processing ASOT’s request for reimbursement anyway, and DOE has

already had plenty of time to complete its process.

       The public interest also favors an injunction. Absent injunctive relief, ASOT’s

community will lose a school, its students will lose their education or be forced to

transfer, and its instructors will lose their livelihood.

       For these reasons, the Court should GRANT ASOT’s motion for preliminary

injunction.

                                     II.    ARGUMENT

(A)    The Court May Enjoin DOE because it has Exceeded its Statutory Authority
       under the HEA.

       DOE erroneously argues this Court lacks authority to enter an injunction. It is true

the HEA does not waive sovereign immunity for injunction claims, and ASOT has never

argued otherwise. See 20 U.S.C.A. § 1082(a)(2). However, agency action “is always

subject to check by the terms of the legislation that authorized it; and if that authority is

exceeded it is open to judicial review….” I.N.S. v. Chadha, 462 U.S. 919, 954 & n.16

(1983) (emphasis added). See also Hanauer v. Reich, 82 F.3d 1304, 1307 (4th Cir. 1996)

(“even when the statutory language bars judicial review, courts have recognized that an

implicit and narrow exception to the bar on judicial review exists for claims that the

agency exceeded the scope of its delegated authority or violated a clear statutory

mandate”); Ulstein Mar., Ltd. v. U.S., 833 F.2d 1052, 1057 (1st Cir. 1987) (a court may

enjoin “agency actions that exceed agency authority”).




                                              -3-

      Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 3 of 14
       Applying this principle, courts have repeatedly recognized that DOE may be

enjoined for acting outside the scope of its authority, notwithstanding the HEA’s anti-

injunction provision. See California Cosmetology Coal. v. Riley, 110 F.3d 1454, 1461

(9th Cir. 1997) (affirming grant of preliminary injunction where “the Secretary exceeded

his authority” under the HEA); Canterbury Career Sch., Inc. v. Riley, 833 F. Supp. 1097,

1102–03 (D.N.J. 1993) (“where the Secretary has exceeded the scope of his authority,

this provision does not preclude the district court from granting equitable relief”); Int’l

Dealers Sch., Inc. v. Riley, 840 F. Supp. 748, 749 (D. Nev. 1993) (“Defendant argues that

section 1082(a)(2) bars any injunctive relief against it.” However, “if [DOE] is still

violating its statutory mandate to exclude improperly serviced or collected loans, it would

be acting outside its authority, thus allowing for extraordinary relief”); Concorde Career

Colleges, Inc. v. Riley, No. 92-1064-CV-W-6, 1994 WL 413185, at *1 (W.D. Mo. July

29, 1994) (“injunctive authority is not proscribed when agency actions exceed agency

authority”); Climate Control Inst. of Ok., Inc. v. Alexander, No. 93-C-198-E, 1993 WL

840279, at *6 (N.D. Okla. Aug. 16, 1993) (“This Court finds that it has jurisdiction to

grant Plaintiffs’ Motion for a Preliminary Injunction against the [DOE]”); Nelson-Charles

v. U.S. Dep’t of Educ., No. 19CV1616PKCPK, 2019 WL 1675999, at *2 (E.D.N.Y. Apr.

16, 2019) (“The Higher Education Act… specifically limits federal courts’ authority by

prohibiting the issuance of an ‘…injunction….” The prohibition on injunctive relief does

not apply, however, if the Secretary has exceeded her statutory authority.”).

       Canterbury Career Sch., 833 F. Supp. 1097, is instructive.         In that case, an

educational institution sued DOE over its administration of FSA programs. Under the


                                           -4-

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 4 of 14
HEA, DOE is required to review an institution’s percentage of student borrowers who

default on loans, known as a “cohort default rate” (“CDR”), and to revoke the eligibility

of institutions whose CDR eclipses certain benchmarks. In Canterbury Career Sch., DOE

notified the plaintiff of a high CDR, and the plaintiff sought an injunction against DOE

on the basis of DOE’s calculation:

       Plaintiff argues that defendant has acted outside the scope of the authority
       vested in him under 20 U.S.C. § 1085(m) by failing to exclude improperly
       serviced or collected loans from the calculation of plaintiff’s CDR and by
       uncritically relying upon the default conclusions of the guaranty agencies
       without any sort of independent review of these conclusions.

       Section 1085(m)(1)(B) provides that “the Secretary shall ..., in calculating
       the cohort default rate, exclude any loans which, due to improper servicing
       or collection, would result in an inaccurate or incomplete calculation of the
       cohort default rate.”

       By the clear language of this statute, the Secretary has no discretion under §
       1085(m)(1)(B) regarding the inclusion of loans which are improperly
       serviced or collected and which would result in an inaccurate calculation of
       the cohort default rate: such loans are not to be included in the calculation
       of a CDR. To this effect, the statute mandates that the Secretary must
       determine whether loans have been improperly serviced or collected before
       a CDR is calculated.

Canterbury Career Sch., 833 F. Supp. 1097, 1103–04 (emphasis in original). The court

found that the plaintiff had presented sufficient evidence that DOE had included

improperly services loans in its CDR calculation; thus, the court found “plaintiff has

adequately demonstrated on the present record that it is likely that the Secretary has

exceeded the scope of his authority. … Therefore, this Court has jurisdiction to award…

injunctive relief….” Id., at 1104.




                                           -5-

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 5 of 14
      Here, DOE has no discretion but to pay an institution’s reimbursement request if

the institution and students are eligible for Federal Pell Grants and Direct Loans. By

statute, DOE “shall pay to each eligible institution such sums as may be necessary to pay

to each eligible student… a Federal Pell Grant in the amount for which that student is

eligible….” 20 U.S.C.A. § 1070a (emphasis added). Likewise, under the Direct Loan

program, the DOE “shall provide, on the basis of the need and the eligibility of

students…, funds for student and parent loans under this part….”           20 U.S.C.A. §

1087b(a) (emphasis added). DOE has no statutory authority to consider other “bases” for

providing FSA funds. See generally 20 U.S.C.A. § 1070a, 20 U.S.C.A. § 1087b(a).

      Here, DOE exceeded the scope of its authority in processing ASOT’s request for

reimbursement.    Rather than paying ASOT’s request for reimbursement of Spring

semester 2019 FSA on the basis of institutional and student eligibility, by its own

admission, DOE has not paid ASOT on a different basis: an OIG investigation of an off-

site location that closed in 2018. Further, DOE has articulated no argument that the OIG

investigation somehow affects the eligibility of ASOT’s students for Spring semester

2019 FSA.

      In its brief, DOE argues it has the “sole discretion” to consider “any information it

has in its possession” when determining whether to pay a reimbursement request. Doc

10, p. 10. DOE cites no authority for this proposition, and it contradicts the mandatory

language of the HEA requiring DOE “shall” pay institutions if students are eligible. See

20 U.S.C.A. § 1070a; 20 U.S.C.A. § 1087b(a). Thus, DOE has exceeded its authority

under the HEA and the court may enjoin DOE for that reason.


                                          -6-

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 6 of 14
(B)    The Court should Grant a Preliminary Injunction.

       The Court should grant ASOT’s request for preliminary injunction because it has

satisfied the elements.

       (1)    ASOT is likely to prevail on the merits.

       For the reasons argued above and in ASOT’s initial brief, ASOT is likely to

prevail on the merits. DOE admits it has delayed or declined processing ASOT’s request

for reimbursement of Federal Pell Grants and Direct Loans based on considerations

prohibited by statute; namely, the OIG Investigation into the former GA Site. DOE’s

actions violate 20 U.S.C.A. § 1070a and 20 U.S.C.A. § 1087b(a) and it should be

enjoined. See e.g. Canterbury Career Sch., 833 F. Supp. at 1102–06.

       DOE’s argument that ASOT’s claim under the Administrative Procedure Act

(“APA”) is unripe is beside the point. ASOT disagrees with DOE and will address that

issue at the appropriate time, but the ripeness of ASOT’s APA claim in no way affects

the likelihood it will proceed on its claim for injunctive relief on the basis that DOE

exceeded its statutory authority. See e.g. Doc 1 (Compl.), ¶ 86.

       DOE’s factual arguments lack merit because they do not change the central

premise: DOE based a decision to decline or delay payment to ASOT on factors other

than student eligibility.   DOE first argues it should be able to consider the OIG

investigation in the off chance it affects student eligibility for FSA. Doc 10, p. 12-13.

But DOE has not articulated how this could possibly be the case. The OIG investigation

does not concern student reimbursement being sought by ASOT for Spring semester

2019. Doc 4 (High Dec.), ¶¶ 14-18. Rather, the OIG investigation, which has languished


                                           -7-

      Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 7 of 14
for more than two and a half years, concerns a location in another state (Georgia), that

was closed in 2018, that was not operated by ASOT, and whose director was not an

ASOT employee. Id.

      The vast majority of documents that were seized by the OIG on February 26,

2019, and that are apparently still awaiting review by the OIG, did not even pertain to

students currently enrolled.2 The document inventory indicates that the vast majority of

documents pertained to school and student activities for the years 2013-2017.

      DOE’s allegation that six students involved in ASOT’s Spring semester 2019 FSA

reimbursement request “were also part of the [OIG] investigation” is a red herring. Doc

10, p. 13. DOE cites no evidence for this allegation, other than a conclusory statement in

an affidavit that lacks explanation and that cites no documentary support. But even

assuming arguendo it is true, DOE has not explained how an OIG investigation into the

off-site location that those six students attended in 2018 could affect the students’

eligibility for Spring semester 2019 FSA. Even assuming those students’ FSA awards for

2018 were unauthorized – and DOE has provided no evidence for such a proposition –

this does not mean the students are ineligible for Spring semester 2019 FSA.

      DOE’s argument that ASOT exercised control over the GA Site is irrelevant. Doc

10, p. 13. Even assuming arguendo ASOT exercised such control, it does not affect the

eligibility of its students for Spring semester 2019 FSA. DOE does not even argue

otherwise.

2
  This questionable and puzzling seizure of records by the OIG occurred at a time after
nine (9) grand jury subpoenas for documents had already been served upon on ASOT and
almost two years after the OIG investigation had been initiated.

                                          -8-

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 8 of 14
       DOE’s argument regarding FAFSAs likewise misses the mark. Doc 10, p. 14.

Apparently, DOE’s contractor has already processed ASOT’s students’ FAFSAs and

determined the students are eligible for Spring semester 2019 FSA. Doc 4, ¶ 23, Doc 4-

4. DOE’s argument that this is not the final word on eligibility is misguided. DOE has

not disputed that ASOT’s students meet the baseline financial eligibility requirements for

FSA, as determined by its own contractor, yet DOE is not reimbursing ASOT on the

basis of the OIG Investigation.

       Importantly, as discussed below, the balance of hardships decisively favors ASOT

because it will close absent an injunction, whereas DOE suffers no or minimal harm from

processing the application in accordance with the HEA. Where “the balance of hardships

tips decidedly in favor of the plaintiff, a preliminary injunction will be granted if the

plaintiff has raised questions going to the merits so serious, substantial, difficult and

doubtful, as to make them fair ground for litigation and thus for more deliberate

investigation.”   Philips Elecs. N. Am. Corp. v. Hope, 631 F. Supp. 2d 705, 712

(M.D.N.C. 2009). Here, even assuming arguendo DOE’s arguments addressed above

raise questions as to the certainty that ASOT will prevail, they do not foreclose such a

possibility. In other words, ASOT has raised serious, substantial, and difficult questions

about whether DOE is acting outside the scope of its authority, and it should be

preliminarily enjoined to prevent an existential threat to ASOT.

       (2)    ASOT faces irreparable harm.

       DOE does not dispute that, in the absence of an injunction, ASOT will close. Doc

10, p. 14-15; Doc 4, ¶¶ 39-40. ASOT simply does not have enough cash to outlay


                                           -9-

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 9 of 14
another semester of FSA and it has begun its “teach-out” program to wind down

operations. Doc 4, ¶¶ 39-40.

       DOE’s responses border on frivolous. DOE’s argument regarding the purpose of

the HEA is irrelevant. Doc 10, p. 14. By exceeding its statutory authority, DOE is fatally

harming ASOT, and it is entitled to injunction on that basis. See Mountain Valley

Pipeline, 918 F.3d at 366 (“economic damages may constitute irreparable harm”);

Canterbury Career Sch., 833 F. Supp. at 1105 (“where denial of an injunction would

result in a school no longer receiving income provided by student financial aid programs

and where such income is necessary to continue operating the school, this would

constitute irreparable injury.”).

       DOE’s argument that “virtually all institutions” placed on HCM2 status complain

of financial ruin is beyond irrelevant. Doc 10, p. 14. What other institutions argue in

other litigation has no bearing on ASOT’s arguments and evidence.

       For these reasons, DOE has not disputed that the absence of an injunction will be

fatal to ASOT. Accordingly, it faces imminent, irreparable harm.

       (3)    The balance of harms favors an injunction.

       The balance of harms decisively favors granting an injunction. As argued above,

ASOT’s harm is existential and irreparable, and DOE does not dispute it.

       By contrast, the harm to DOE in issuing an injunction is minimal or none. ASOT

requests this Court enjoin DOE from delaying or declining to process its reimbursement

request on the basis of the unrelated OIG Investigation. DOE erroneously argues this

relief would somehow “hamper” its “review” of ASOT’s reimbursement request. Doc


                                          - 10 -

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 10 of 14
10, p. 15. This argument misses the mark because the only “review” DOE contends it is

still undertaking is of the OIG Investigation itself, which by statute it is not permitted to

consider in connection with ASOT’s reimbursement request. Further, DOE’s argument is

disingenuous and implausible. By DOE’s own admission, it typically needs only 30 days

to process reimbursement requests submitted by institutions operating in HCM2 status.

See Doc 4-3, p. 11 (“Normal processing time is thirty (30) days from the date the

submission is received.”); Doc 10-1, ¶ 13 (“The Department attempts to process HCM2

claims within 30 days of submission.”). ASOT submitted its request in late July 2019,

nearly 90 days ago. Doc 4, ¶¶ 29-32. ASOT’s reimbursement request covers only about

265 students. See Doc 4-9. DOE’s complaint that it has had insufficient time to evaluate

the request strains credulity. See Canterbury Career Sch., 833 F. Supp. at 1105–06 (“The

harm to DOE that would result from a grant of the injunction is minimal at best.”).

       For these reasons, the balance of harm decisively favors an injunction.

       (4)    The public interest favors an injunction.

       DOE does not dispute ASOT provides important religious educational services to

its students, particularly underprivileged students who seek religious educational

services, that will be lost if it is forced to close. Further, closure will harm ASOT’s

students, who will need to change programs or abandon their education, and ASOT’s

employees, who will lose their source of employment. Thus, the public interest strongly

favors an injunction.




                                           - 11 -

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 11 of 14
                                III.   CONCLUSION

       For these reasons, this Court should GRANT ASOT’s motion for preliminary

injunction.

       Respectfully submitted this 22nd day of October, 2019.

                                         MORRIS, MANNING & MARTIN, LLP

                                         /s/ Edgar D. Bueno
                                         Chad Sharkey
                                         North Carolina Bar No. 29538
                                         csharkey@mmmlaw.com
                                         4131 Parklake Ave. Suite 340
                                         Raleigh, NC 27612
                                         Telephone: (919)806-2969
                                         Facsimile: (919) 806-2057
                                         Edgar D. Bueno
                                         Specially Appearing
                                         ebueno@mmmlaw.com
                                         1600 Atlanta Financial Center
                                         3343 Peachtree Road, N.E.
                                         Atlanta, GA 30326
                                         Tel: (404) 233-7000
                                         Fax: (404) 365-9532
                                         Attorneys for Plaintiff




                                         - 12 -

     Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 12 of 14
           LOCAL RULE 7.3(d)(1) CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief does not exceed the word count imposed

by Local Rule 7.3(d)(1).

                                       /s/ Edgar D. Bueno
                                       Edgar D. Bueno




                                        - 13 -

    Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 13 of 14
                             CERTIFICATE OF SERVICE

         I hereby certify that I have electronically filed the foregoing PLAINTIFF’S

REPLY IN SUPPORT OF ITS EMERGENCY MOTION FOR PRELIMINARY

INJUNCTION with the Clerk of Court by using the CM/ECF system which will

automatically send email notification of such filing to all counsel of record.


         This 22nd day of October, 2019.

                                           /s/ Edgar D. Bueno
                                           Edgar D. Bueno




 12984035 v1


                                           - 14 -

      Case 1:19-cv-00955-TDS-JLW Document 11 Filed 10/22/19 Page 14 of 14
